
	
		I
		111th CONGRESS
		2d Session
		H. R. 5698
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Oil Pollution Act of 1990 and the Outer
		  Continental Shelf Lands Act to protect employees from retaliation for notifying
		  government officials of violations of those Acts, and for other
		  purposes.
	
	
		1.Protection of employees from
			 retaliation by their employer for cooperating in investigations
			(a) Oil Pollution
			 Act of 1990
				(1)ProhibitionTitle
			 VI of the Oil Pollution Act of 1990 (33 U.S.C. 2751 et seq.) is amended by
			 inserting after section 6002 the following new section:
					
						6003.Retaliation
				prohibited
							(a)ProhibitionNo
				person or employer may discharge any employee or otherwise discriminate against
				any employee with respect to the employee’s compensation, terms, conditions, or
				other privileges of employment because the employee (or any person acting
				pursuant to a request of the employee)—
								(1)notified the
				appropriate Federal official, a Federal or State law enforcement or regulatory
				agency, or the employee’s employer of an alleged violation of this Act,
				including notification of such an alleged violation through communications
				related to carrying out the employee’s job duties;
								(2)refused to
				participate in any conduct that the employee reasonably believes is in
				noncompliance with a requirement of this Act if the employee has identified the
				alleged noncompliance to the employer;
								(3)testified before
				or otherwise provided information relevant for Congress or for any Federal or
				State proceeding regarding any provision (or proposed provision) of this
				Act;
								(4)commenced, caused
				to be commenced, or is about to commence or cause to be commenced a proceeding
				under this Act;
								(5)testified or is
				about to testify in any such proceeding; or
								(6)assisted or
				participated or is about to assist or participate in any manner in such a
				proceeding or in any other manner in such a proceeding or in any other action
				to carry out the purposes of this Act.
								(b)Enforcement
				actionAny employee covered by this section who alleges
				discrimination by an employer in violation of subsection (a) may bring an
				action governed by the rules and procedures, legal burdens of proof, and
				remedies applicable under subsections (d) through (h) of section 20109 of title
				49, United States Code. A party may seek district court review as set forth in
				subsection (d)(3) of such section not later than 90 days after receiving a
				written final determination by the Secretary of Labor.
							(c)Application with
				respect amendmentsIn this section, any reference to this Act
				includes the provisions of law enacted by the amendment made by this Act.
							.
				(2)Clerical
			 amendmentThe table of contents in section 2 of such Act is
			 amended by striking the item relating to section 6003 and inserting the
			 following:
					
						
							6003. Retaliation
				prohibited.
						
						.
				(b)Outer
			 Continental Shelf Lands ActThe Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.) is amended by adding at the end the following new
			 section:
				
					32.Retaliation
				prohibited
						(a)ProhibitionNo
				person or employer may discharge any employee or otherwise discriminate against
				any employee with respect to the employee’s compensation, terms, conditions, or
				other privileges of employment because the employee (or any person acting
				pursuant to a request of the employee)—
							(1)notified the
				appropriate Federal official, a Federal or State law enforcement or regulatory
				agency, or the employee’s employer of an alleged violation of this Act,
				including notification of such an alleged violation through communications
				related to carrying out the employee’s job duties;
							(2)refused to
				participate in any conduct that the employee reasonably believes is in
				noncompliance with a requirement of this Act if the employee has identified the
				alleged noncompliance to the employer;
							(3)testified before
				or otherwise provided information relevant for Congress or for any Federal or
				State proceeding regarding any provision (or proposed provision) of this
				Act;
							(4)commenced, caused
				to be commenced, or is about to commence or cause to be commenced a proceeding
				under this Act;
							(5)testified or is
				about to testify in any such proceeding; or
							(6)assisted or
				participated or is about to assist or participate in any manner in such a
				proceeding or in any other manner in such a proceeding or in any other action
				to carry out the purposes of this Act.
							(b)Enforcement
				actionAny employee covered by this section who alleges
				discrimination by an employer in violation of subsection (a) may bring an
				action governed by the rules and procedures, legal burdens of proof, and
				remedies applicable under subsections (d) through (h) of section 20109 of title
				49, United States Code. A party may seek district court review as set forth in
				subsection (d)(3) of such section not later than 90 days after receiving a
				written final determination by the Secretary of
				Labor.
						.
			
